Case 3:19-cv-08828-MAS-LHG Document 37 Filed 06/27/19 Page 1 of 3 PageID: 863



       IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF NEW JERSEY
                TRENTON VICINAGE


 The Doris Behr 2012 Irrevocable
 Trust,

                      Plaintiff,               Case No. 3:19-cv-8828-MAS-LHG
 v.

 Johnson & Johnson,

                      Defendant.


 UNOPPOSED MOTION TO EXTEND PLAINTIFF’S TIME TO
 RESPOND TO THE MOTION TO DISMISS, AND TO EXTEND
   DEFENDANT’S TIME TO REPLY TO THE PLAINTIFF’S
                    RESPONSE
      The plaintiff respectfully moves for a one-week extension of its time to respond

to the defendant’s motion to dismiss, and for a corresponding one-week extension of

the defendant’s time to file its reply. The plaintiff’s response is currently due on

June 28, 2019, and this would extend that deadline until July 5, 2019. The deadline

for the defendant to file its reply would move from July 19, 2019, to July 26, 2019.

The hearing date is August 5, 2019, so these new deadlines will comply with the
timetables set forth in Local Rule 7.1(d)(2)–(3).

      The defendants are unopposed to this motion, and a proposed consent order is

attached.




motion to extend time                                                         Page 1 of 3
Case 3:19-cv-08828-MAS-LHG Document 37 Filed 06/27/19 Page 2 of 3 PageID: 864



                                        Respectfully submitted.

                                         /s/ Walter S. Zimolong
 Jonathan F. Mitchell *                 Walter S. Zimolong
 Mitchell Law PLLC                      Zimolong LLC
 106 East Sixth Street, Suite 900       P.O. Box 552
 Austin, Texas 78701                    Villanova, PA 19085
 (512) 686-3940 (phone)                 (215) 665-0842
 (512) 686-3941 (fax)                   wally@zimolonglaw.com
 jonathan@mitchell.law
                                        Hal S. Scott*
                                        Harvard Law School
                                        1557 Massachusetts Avenue
                                        Cambridge, Massachusetts
                                        02138
                                        (617) 495-4590
 * admitted pro hac vice                hscott@law.harvard.edu

 Dated: June 27, 2019                   Counsel for Plaintiff




motion to extend time                                                Page 2 of 3
Case 3:19-cv-08828-MAS-LHG Document 37 Filed 06/27/19 Page 3 of 3 PageID: 865



                        CERTIFICATE OF SERVICE
    I certify that on June 27, 2019, I served this document by CM/ECF upon:

Andrew Muscato
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
(212) 735-3000 (phone)
(212) 735-2000 (fax)
andrew.muscato@skadden.com

Counsel for the Defendant




                                     /s/ Walter S. Zimolong
                                     Walter S. Zimolong
                                     Counsel for Plaintiff




motion to extend time                                                    Page 3 of 3
